ICJ_182_ApplicationGenocideConvention_UKR_RUS_2022-03-16_ORD_01_NA_01_EN.txt.                               DECLARATION OF VICE-PRESIDENT GEVORGIAN

       Disagreement with the Court’s finding on prima facie jurisdiction  Consent as a
fundamental principle underlying the Court’s jurisdiction  The acts invoked by Ukraine do not fall
under the scope of the Genocide Convention  The actual dispute relates to the use of force which
is not covered by the Genocide Convention  Importance for the Court to maintain its settled
jurisprudence  Support for adoption of the non-aggravation clause.


       1. I could not join the majority on the first and second provisional measure indicated by the
Court in this Order, purely on a substantial legal ground  I do not believe that the Court has
jurisdiction to entertain this case. Ultimately, the jurisdiction of every international court emanates
from the consent of States to subject a dispute between them to the binding settlement by a judicial
body. This is a well-established principle of general international law and also firmly embodied in
the Court’s Statute 1. Accordingly, no State can, without its consent, be compelled to submit its
disputes to the Court 2.


       2. States can express this consent in several ways, for example by recognizing the Court’s
jurisdiction as compulsory under Article 36 (2) of its Statute, or by expressing a narrower form of
consent via a compromissory clause, which allows the Court to adjudicate disputes relating to a
specific treaty. Since neither the Russian Federation nor Ukraine have lodged a declaration under
Article 36 (2) of the Statute to accept the Court’s jurisdiction as compulsory, Ukraine based its claim
exclusively on Article IX of the 1948 Convention on the Prevention and Punishment of the Crime of
Genocide (hereinafter “Genocide Convention”). Article IX of said Convention states that:

              “Disputes between the Contracting Parties relating to the interpretation,
       application or fulfilment of the present Convention, including those relating to the
       responsibility of a State for genocide or for any of the other acts enumerated in
       article III, shall be submitted to the International Court of Justice at the request of any
       of the parties to the dispute.”


       3. In a letter to the Court, the Russian Federation indicated its opposition to the Court’s
jurisdiction and noted that Article IX does not apply to the situation at hand 3. In particular, the
Russian Federation considers that Ukraine seeks to bring before the Court issues relating to the use
of force, which are not governed by the Genocide Convention and, therefore, do not come within the
jurisdiction of the Court 4.


      4. As the Court has stated multiple times, in order to establish jurisdiction under Article IX of
the 1948 Genocide Convention, the subject-matter of the dispute must relate to the interpretation,




       1 East Timor (Portugal v. Australia), Judgment, I.C.J. Reports 1995, p. 101, para. 26; Case of the Monetary Gold

Removed from Rome in 1943 (Italy v. France, United Kingdom of Great Britain and Northern Ireland, and United States
of America), Preliminary Question, Judgment, I.C.J. Reports 1954, p. 32.
       2 Status of Eastern Carelia, Advisory Opinion, 1923, P.C.I.J., Series B, No. 5, p. 27; Mavrommatis Palestine

Concessions, Judgment No. 2, 1924, P.C.I.J., Series A, No. 2, p. 16.
       3 Letter by H.E. Mr. Alexander V. Shulgin, Ambassador of the Russian Federation to the Kingdom of the
Netherlands, dated 7 March 2022.
       4 Ibid., paras. 4 and 13.

                                                          -2-

application or fulfilment of the Convention 5. While it must not decide in a definitive manner that it
has jurisdiction over the merits of the case at this stage of the proceedings, the Court must
nevertheless ascertain whether the provisions relied on by Ukraine appear, prima facie, to afford a
basis on which its jurisdiction could be founded 6. Accordingly, the Court must analyse whether the
acts complained of by Ukraine are capable of falling within the provisions of the Genocide
Convention and, as a consequence, the dispute is one which the Court has jurisdiction
ratione materiae to entertain 7.


       5. It is evident that the dispute that Ukraine seeks to bring before the Court, in reality, relates
to the use of force by the Russian Federation on Ukrainian territory. However, neither is the use of
force regulated by the Genocide Convention nor does the use of force in itself constitute an act of
genocide. The Court has been very clear in this regard in the 1999 Legality of the Use of Force cases,
where it held that

       “the threat or use of force against a State cannot in itself constitute an act of genocide
       within the meaning of Article II of the Genocide Convention; and whereas, in the
       opinion of the Court, it does not appear at the present stage of the proceedings that the
       bombings which form the subject of the Yugoslav Application ‘indeed entail the
       element of intent, towards a group as such, required by the provision quoted above’” 8.


       6. Accordingly, the Court found that it had no prima facie jurisdiction under the Convention
to adjudicate upon the bombardment of Serbia by NATO member States 9. As the Court has noted in
Croatia v. Serbia, it will not depart from its settled jurisprudence (jurisprudence constante) unless it
finds “very particular reasons to do so” 10. Yet, the situation in the precent case is similar as it concerns
the use of force without a legal link to genocide. Nothing in Ukraine’s Application for provisional
measures indicates that the military operations launched by the Russian Federation demonstrate the
element of intent necessary for acts of genocide. Therefore, the dispute Ukraine aims to have
adjudicated upon by the Court does not fall within the scope of the Convention. As a result, the Court
manifestly lacks jurisdiction ratione materiae to entertain this Application, and, consequently, to
indicate provisional measures.


      7. To circumvent this problem, Ukraine claims that the Convention embodies a right “not to
be subjected to another State’s military operations on its territory based on a brazen abuse of Article I
of the Genocide Convention” 11. This argument is unconvincing and undermines the fundamental
requirement that jurisdiction emanates from consent. Under the interpretation advanced by Ukraine,
any purportedly illegal act, including the unauthorized use of force, could be shoehorned into a

        5 Application of the Convention on the Prevention and Punishment of the Crime of Genocide (Bosnia and

Herzegovina v. Yugoslavia (Serbia and Montenegro)), Provisional Measures, Order of 8 April 1993, I.C.J. Reports 1993,
p. 16, para. 26; Legality of Use of Force (Yugoslavia v. Belgium), Provisional Measures, Order of 2 June 1999, 1.C.J.
Reports 1999 (I), p. 137, para. 37.
     6 Application of the Convention on the Prevention and Punishment of the Crime of Genocide (The Gambia v.

Myanmar), Provisional Measures, Order of 23 January 2020, I.C.J. Reports 2020, p. 9, para. 16.
       7 Ibid., p. 10, para. 20; Legality of Use of Force (Yugoslavia v. Belgium), Provisional Measures, Order of 2 June

1999, 1.C.J. Reports 1999, p. 138, para. 38.
       8 Legality of Use of Force (Yugoslavia v. Belgium), Provisional Measures, Order of 2 June 1999, 1.C.J.

Reports 1999, p. 138, para. 40.
       9 Ibid., para. 41.

       10 Application of the Convention on the Prevention and Punishment of the Crime of Genocide (Croatia v. Serbia),

Preliminary Objections, Judgment, I.C.J. Reports 2008, p. 428, para. 53. See also Land and Maritime Boundary between
Cameroon and Nigeria (Cameroon v. Nigeria), Preliminary Objections, Judgment, I.C.J. Reports 1998, p. 292, para. 28.
       11 Ukraine’s Request for the indication of provisional measures, para. 12.

                                                         -3-

random treaty as long as the subject-matter regulated by this treaty had some role in the political
considerations preceding the respective act.


      8. With regard to Ukraine’s claim that the Russian Federation is falsely invoking Ukraine’s
responsibility for acts of genocide, an additional problem arises. I remain unconvinced that Ukraine
can invoke the compromissory clause under Article IX of the Convention only to have the Court
confirm its own compliance. Such “non-violation complaints” cannot be brought before the Court in
absence of a compromis or specific treaty-based authorization. Applications of this type have only
been entertained by the Court when they were brought under the much broader jurisdictional basis
of Article 36 (2) of the Statute 12, or in combination with an actual violation complaint of the treaty
in question 13.


       9. Taking into account all the legal considerations explained above, I come to the conclusion
that the Court lacks prima facie jurisdiction to entertain this case. Accordingly, the Court should have
dismissed Ukraine’s request for provisional measures.


       10. Despite my position on the absence of prima facie jurisdiction in this case, I have voted in
favour of the third provisional measure indicated in the Court’s Order, namely that both Parties shall
refrain from any action which might aggravate or extend the dispute or make it more difficult to
resolve. The power to indicate such measure is a power inherent to the Court, and not necessarily
linked to the Court’s prima facie jurisdiction over the parties’ substantive rights or obligations on the
merits of a case.



                                                                       (Signed)      Kirill GEVORGIAN.


                                                    ___________




        12 Rights of Nationals of the United States of America in Morocco (France v. United States of America), Judgment,

I.C.J. Reports 1952, p. 176.
       13 Questions of Interpretation and Application of the 1971 Montreal Convention arising from the Aerial Incident

at Lockerbie (Libyan Arab Jamahiriya v. United Kingdom), Preliminary Objections, Judgment, I.C.J. Reports 1998, p. 9.

